DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/15/2022 has been entered.
	Claims 1-2, 4-11, and 13-22 are pending. Claims 3 and 12 have been canceled. Claims 5-6, 10, 13 and 16-20 have been withdrawn. Claims 1 and 16 have been amended.
Election/Restrictions
Claims 1-2, 4, 7-9, 11, 14-15 and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 1-2, 4, 7-9, 11, 14-15 and 21-22 allowable. Claims 5-6, 10, and 13 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, Species I-V, and Species A-E, as set forth in the Office action mailed on 8/18/2021, is hereby withdrawn and claims 5-6, 10, 13 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/18/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose, alone or in combination along with, a barrier structure comprising a first dam portion and an auxiliary first dam portion having the arrangements relative to the first and second passive devices, the lid structure, the semiconductor package, and the underfill structure as recited in claims 1 and 16.
Prior art does not disclose, alone or in combination along with, a barrier structure comprising a first dam portion and a ring-shaped second dam portion having the arrangements relative to the first and second passive devices, the lid structure, the interposer structure as recited in claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815